UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1628


In Re:   JERMAINE BELL,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (1:06-cr-00179-RDB-2; 1:11-cv-01086-RDB)


Submitted:   February 5, 2015               Decided:   February 10, 2015


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jermaine Bell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jermaine    Bell    petitions     for   a   writ    of     mandamus,

alleging the district court has unduly delayed acting on his

Fed. R. Civ. P. 59(e) motion for reconsideration of that court’s

denial of Bell’s 28 U.S.C. § 2255 (2012) motion.                    He seeks an

order from this court directing the district court to act.                      Our

review of the district court’s docket reveals that the district

court denied Bell’s motion on February 2, 2015.                     Accordingly,

because the district court has recently decided Bell’s case, we

deny the mandamus petition as moot.               We grant leave to proceed

in forma pauperis.         We dispense with oral argument because the

facts   and    legal     contentions     are   adequately   presented      in   the

materials     before     this    court   and   argument   would    not    aid   the

decisional process.

                                                                 PETITION DENIED




                                          2